February 12, 2010


Mr. Clay T. Grover
Feldman Rogers Morris & Grover, LLP
5718 Westheimer, Suite 1200
Houston, TX 77057
Mr. Syd Phillips
Attorney at Law
1155 Dairy Ashford, Suite 104
Houston, TX 77079

RE:   Case Number:  09-0195
      Court of Appeals Number:  14-08-00271-CV
      Trial Court Number:  06-1011

Style:      GALVESTON INDEPENDENT SCHOOL DISTRICT
      v.
      BRENT JACO

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us   or   call   (512)463-1312   ext.   41367.
(Justice Guzman not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Christopher A.   |
|   |Prine                |
|   |Ms. Latonia Renee    |
|   |Wilson               |